TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00804-CV


                                 Kelly Clark Lewis, Appellant

                                                v.

                                Jason Schaefer, M.D., Appellee




                FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-18-003835, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on March 16, 2020. To date, the brief has

not been tendered for filing and is overdue. On July 8, 2020, this Court sent a notice to appellant

informing her that her brief was overdue and that a failure to file a satisfactory response by

July 20, 2020, would result in the dismissal of this appeal for want of prosecution. To date,

appellant has not filed a brief or a motion for extension of time. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: August 31, 2020